Title: To Benjamin Franklin from Jonathan Williams, Jr., 27 January 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir,
Nantes Jan. 27. 1781.
I have just received your esteemed Favour of the 22 Inst. I see your Intention to take the Officers Cloathing on Accot of Congress & to pay the Bills drawn for HO accordingly; I must observe however that it will be necessary to have an order for Mr de Chaumont for the Delivery of these Officers Cloathing to you as they being bought by his Order & for his Accot are of course at his Sole Disposal, there can be no doubt however of his consent to the Measure and as soon as I receive it I will either remit him the Balance of his Accot or appropriate it to your reimbursement as you may agree.
The Bill I furnished to Courault to replace the one protested is returned & destroyed: the first being finaly paid.—
I am glad to hear that our Friends affairs wear a better Aspect. I wish with all my heart he may get through all his Difficulties. I thank you for your Hint about a certain mans Honesty and shall be cautious in consequence of it.
Three Vessells belonging to M. de Montieu have arrived here from Rhode Island. They bring advice of Mr de Ternay’s Death. All was well on the 15 Decr, Army and Navy in great Health, provisions plenty, & great Unanimity between them & our People. Advices from Quebeck before these Vessells sailed say that we had at least 1000 to 1200 Men of the Enemy in our Hands in several Skirmishes including the Wounded. I do not find an Accot of any particular Action.— The Franklin is arrived at L’orient from Phila. I have a Letter from Mr Jo Wharton which informs me that Mr Palfrey is coming out in the Shelela as Consul General of France, he also says that Col. Laurens is appointed Envoy Extraordinary to Paris on particular Business only his Letter is dated Decr 13. 1780. Mr Ross had safely arrived in the Duke of Leinster the beginning of that month.—
I am ever with the greatest Respect Your dutifull & affectionate Kinsman
Jona Williams J
 
Notation: Jona Williams Jany 27. 81
